271 S.W.3d 62 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Reginald D. WILSON, Defendant/Appellant.
No. ED 90462.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
*63 Shaun J. Mackelprang, Mary H. Moore, Jefferson City, for respondent.
Alexandra E. Johnson, St. Louis, for appellant.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered on a jury verdict finding him guilty of two counts of trespass in the first degree, in violation of section 569.140 RSMo (2000); resisting a lawful detention, in violation of section 575.150.1(1) RSMo (Cum. Supp.2004); and resisting arrest, in violation of section 575.150.1(1) RSMo (Cum. Supp.2004). The trial court found defendant to be a persistent offender and sentenced him to six months in the City of St. Louis Medium Security Institution on each trespass count and one year in the Medium Security Institution on the resisting detention count, to be served concurrently; and four years imprisonment on the resisting arrest count, to be served consecutively to the other sentences.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).